Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11-14, 16‐20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., (US 6717501 B2), herein referred to as “Hall,” in view of Wall et al., (US 10612318 B2), herein referred to as “Wall.”
Regarding Claim 1, Hall discloses: An inductively coupled drill pipe (Abstract; col. 4, lines 33-39), comprising: a drill pipe comprising a pin end first annular loadable shoulder (figs. 2 & 3 and col. 6, lines 27-29 disclose “As shown in FIGS. 2 and 3, the pin end 13 includes an external, primary shoulder 21, and an internal, secondary shoulder or face 23”) comprising an annular hardened groove within the first annular loadable shoulder (figs. 2, 3 & 9 and col. 6, lines 58-64 disclose “As shown in FIGS. 2, 3, and 9, the pin end 13 preferably includes a recess 25 in the secondary or internal shoulder or face 23. Preferably, the recess is located so as to lie equidistant between the inner and outer diameter of the secondary shoulder or face 23. Alternatively, the recess is formed at either the inner or the outer diameter of the face, thereby creating a recess that is open on two sides”; the recess is the “annular hardened groove”); an annular channel comprising a generally soft magnetic material sintered from a powder composition disposed within the hardened annular groove (figs. 3 & 9 and col. 7, lines 62-63 disclose “there is located within the recess 25 a magnetically conducting, electrically insulating (MCEI) element 27”; recess 25 is “an annular channel”; col. 8, lines 57-67 disclose that MCEI can be “powdered iron”; col. 9, lines 12-15 discloses forming the MCEI material via sintering); an electrically conductive wire coil disposed within the annular channel (col. 10, lines 5-8 discloses “Lying within the trough of the MCEI element 27 is an electrically conductive coil 63. This coil is preferably made from at least one loop of an insulated wire, most preferably only a single loop. The wire is preferably made of copper…”; MCEI element 27 is in the annular channel, therefore the electrically conductive wire coil is also in the annular channel); the powder composition comprising iron and manganese particles (col. 8, lines 31-49 discloses that MCEI can be made of Ferrite, which includes iron and can include other materials including manganese) having an average particle diameter and average particle distribution within the powder that reduces signal attenuation to less than fifty percent of the transmitted signal across inductively coupled annular channels (col. 12, lines 29-32 disclose that using a MCEI can help alleviate problems with attenuation; col. 14, line 67 to col. 15, line 3 discloses that the losses between two connected component are between 5-15%, which is less than 50%; it can be seen as evidence in the Abstract of Imaoka et al., (US 11033958 B2) that a magnetic material made of iron and manganese is available to solve the problem of eddy current loss, which is a root cause of magnetic signal loss as disclosed in Hall at col. 2, lines 34-36, col. 7, lines 52-57, and col. 8, lines 23-25).”   Hall is silent on and the wire coil passes through enclosed orifices within the annular channel, the annular hardened groove, and the annular shoulder and is connected to a cable running the length of the drill pipe to a wire coil within a similarly configured annular channel within a hardened annular groove in a box end second annular loadable shoulder at the opposite end of the drill pipe.
Wall discloses:  and the wire coil passes through enclosed orifices within the annular channel, the annular hardened groove, and the annular shoulder (col. 2, lines 9-14 discloses an assembly that includes a wire that travels through a pin (the pin includes hardened groove and shoulder) and is disposed in an interior channel passes through bores (i.e. enclosed orifices) of the channel; col. 6, lines 47-50 and fig. 3 further disclose the wire 130 passing through an bore (i.e. orifice) 112a; fig. 8 discloses wire 130 within drill string 12) and is connected to a cable running the length of the drill pipe to a wire coil within a similarly configured annular channel within a hardened annular groove in a box end second annular loadable shoulder at the opposite end of the drill pipe (col. 6, lines 15-20 and fig. 1 disclose wire conductor 48 traveling the length of the drill string 13; col. 6 lines 11-15 and fig. 1 also disclose “Communication links 48 may be used to connect the nodes 30 to one another, and may comprise cables or other transmission media integrated directly into sections of the drill string 13. The cable may be routed through the central borehole of the drill string 13, or routed externally to the drill string 13, or mounted within a groove, slot or passageway in the drill string 13”).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall  with Wall.  This would have been obvious because the combination optimizes performance of the signal transfer from the downhole tools to the surface.
Regarding Claim 3, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall further discloses: wherein the annular channel comprises a plurality of channel segments (col. 7, lines 9-14 and figs. 8, 8A disclose annular recess (i.e. channels) segments 85 and 87). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall further discloses: wherein the powder composition comprises one or more of magnesium, calcium, beryllium, or a combination thereof (col. 8, lines 42-46 disclose “ferrite is formed by the reaction of ferric oxide (iron oxide or rust) with any of a number of other metals, including magnesium, aluminum, barium, manganese, copper, nickel, cobalt, or even iron itself."; col. 8, lines 31-49 discloses that MCEI can be made of Ferrite; col. 8, lines 56-67 disclose that the MCEI used can be in powder form). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 11, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein the annular hardened groove comprises deformed wall surfaces (col. 7, lines 51-54 and figs. 2,4 disclose that during installation the sidewall 120c of the annular groove becomes deformed). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 12, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein the annular hardened groove comprises a hardness region extending from the deformed wall surfaces into the annular shoulder a distance of about between 0.001 mm to about 3 mm (col. 7, lines 51-54 and figs. 2,4 disclose that during installation the sidewall 120c of the annular groove becomes deformed; one of ordinary skill in the art is capable of determining the extension distance based on the physical constraints of the installation). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 13, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein the deformed wall surfaces of the hardened annular groove comprise indentations (col. 7, lines 51-54 and figs. 2,4 disclose that during installation the sidewall 120c of the annular groove becomes deformed; col. 6, lines 34-35 and fig. 2 disclose that the annular groove has openings 127 (i.e. indentations) in the outside wall 120d). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 14, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein the deformed wall surfaces of the hardened annular groove comprise indentations produced by means of peening, shot peening, hammer peening, laser peening, ultra-sonic peening, grit peening, glass peening, or a combination thereof (col. 7, lines 51-54 and figs. 2,4 disclose that during installation the sidewall 120c of the annular groove becomes deformed; col. 6, lines 34-35 and fig. 2 disclose that the annular groove has openings 127 (i.e. indentations) in the outside wall 120d; one of ordinary skill in the art is capable of using a known method for creating indentations or the like; as evidenced in the Abstract of Khan, (US 20210101257 A1), shot peening is known). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 16, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein at least one channel segment comprises two or more enclosed orifices (col. 2, lines 9-14 discloses an assembly that includes a wire that travels through a pin (the pin includes hardened groove and shoulder) and is disposed in an interior channel passes through bores (i.e. enclosed orifices) of the channel; col. 6, lines 47-50 and fig. 3 further disclose the wire 130 passing through an bore (i.e. enclosed orifice) 112a; fig. 3 discloses at least two locations where the bores are located (i.e. 112 and 112a); fig. 8 discloses wire 130 within drill string 12). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 17, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein one end of the wire coil passes through the enclosed orifice of the channel segment to ground while the other end passes through another enclosed orifice to the cable (col.8, lines 46-57 and fig. 3, 6 & 8 disclose “Referring now to FIGS. 3, 6, and 8, grounding tube 150 provides a third covering for wire 130. Grounding tube 150 is substantially cylindrical and disposed on top of and encases seal stack spacer 160. Grounding tube 150 extends axially downward from housing exterior underside 110a the same distance as the seal stack spacer 160, such that the lower ends 160a, 150a of seal stack spacer 160 and grounding tube 150, respectively, are flush with each other. Grounding tube 150 may be made of any suitable material that will conduct well enough to provide ground from the coupler 100 to the armored coax data cable embedded in tool joint of drill string 12”; one of ordinary skill in the art is capable of rearranging the known grounding and utilize another orifice to accomplish the grounding requirements). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 18, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall further discloses: wherein the channel segments provide a gap free annular channel (col. 7, lines 9-19 and figs. 8, 8A disclose annular recess (i.e. channels) segments 85 and 87 that have a zero gap installation; the shown offset is for manufacturing tolerances but does not affect the performance or purpose of the annular channel). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 19, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein at least one enclosed orifice provides a means for locating the annular channel within the hardened groove (col. 2, lines 9-14 discloses an assembly that includes a wire that travels through a pin (the pin includes hardened groove and shoulder) and is disposed in an interior channel passes through bores (i.e. enclosed orifices) of the channel; col. 6, lines 47-50 and fig. 3 further disclose the wire 130 passing through an bore (i.e. enclosed orifice) 112a; fig. 3 discloses at least two locations where the bores are located (i.e. 112 and 112a); col. 6, lines 50-58 and fig. 3 disclose “Each anti-rotation boss 112 interfaces with a corresponding bore in the drill pipe 12 to prevent rotation of the coupler system 100. Further, for ease of installation, bosses 112 are spaced equidistantly apart on housing 110, but need not be. In the present embodiment, three anti-rotation bosses are preferably disposed on housing 110 (two shown in FIG. 3); however, in alternative embodiments, housing 110 may comprise one or more anti-rotation bosses 112”; therefore the interaction between 112 and the bore in drill pipe 12 provides a means for locating the annular within the hardened groove). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 20, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Wall further discloses: wherein at least one enclosed orifice provides a means for securing the annular channel within the hardened groove (col. 2, lines 9-14 discloses an assembly that includes a wire that travels through a pin (the pin includes hardened groove and shoulder) and is disposed in an interior channel passes through bores (i.e. enclosed orifices) of the channel; col. 6, lines 47-50 and fig. 3 further disclose the wire 130 passing through an bore (i.e. enclosed orifice) 112a; fig. 3 discloses at least two locations where the bores are located (i.e. 112 and 112a); col. 6, lines 50-58 and fig. 3 disclose “Each anti-rotation boss 112 interfaces with a corresponding bore in the drill pipe 12 to prevent rotation of the coupler system 100. Further, for ease of installation, bosses 112 are spaced equidistantly apart on housing 110, but need not be. In the present embodiment, three anti-rotation bosses are preferably disposed on housing 110 (two shown in FIG. 3); however, in alternative embodiments, housing 110 may comprise one or more anti-rotation bosses 112”; therefore the interaction between 112 and the bore in drill pipe 12 provides a means for securing the annular within the hardened groove). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 2, 9-10, 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wall, and further view of Partouch, (US 10767422 B2) herein referred to as “Partouche.”
Regarding Claim 2, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the first and second annular loadable shoulders comprise loadable annular adapters mounted on the drill pipe (col. 2, lines 24-38 disclose “An embodiment of an adapter for a wired drill pipe joint comprises an annular adapter body having a first end and a second end, an annular recess extending partially into the first end of the adapter body, a communication element disposed at least partially within the annular recess, wherein the second end of the adapter body is configured to releasably couple to an end portion of a first wired drill pipe joint, wherein the annular adapter body comprises an arcuate key that is configured to restrict relative rotation of the adapter body with respect to the first wired drill pipe joint, wherein the annular adapter body and the communication element form a shoulder configured for engagement with a corresponding shoulder of a second wired drill pipe joint to form a rotary shouldered threaded connection between the first wired drill pipe joint and the second wired drill pipe joint”; col. 5, lines 65-67 to col. 7, lines 1-6 and fig. 2 & 3 disclose annular adapter 100, shoulders 63, 102, 51, 53).
Partouche discloses: wherein the first and second annular loadable shoulders comprise loadable annular adapters mounted on the drill pipe.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Partouche.  This would have been obvious because the combination reduces the rotational stresses at the joints related to drill string operation.
Regarding Claim 9, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein a wall region of the annular hardened groove comprises a Rockwell hardness greater than the Rockwell hardness of the shoulder adjacent the wall region.
Partouche discloses: wherein a wall region of the annular hardened groove comprises a Rockwell hardness greater than the Rockwell hardness of the shoulder adjacent the wall region (col. 7, lines 11-12 and fig. 4 disclose the adapter 100 includes an annular groove/recess, the adapter 100 is adjacent to the terminal end 66 of the wired drill pipe (WDP) joint 34, which is a shoulder; col. 7, lines 44-46 disclose “ the hardness of the material comprising adapter 100 has a harder Rockwell hardness than the material comprising WDP joint 34” ).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Partouche.  This would have been obvious because the combination reduces the rotational stresses at the joints related to drill string operation.
Regarding Claim 10, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the annular hardened groove comprises an annular insert mounted within the annular shoulder comprising a Rockwell hardness greater than the Rockwell hardness of the annular shoulder adjacent the insert..
Partouche discloses: wherein the annular hardened groove comprises an annular insert mounted within the annular shoulder comprising a Rockwell hardness greater than the Rockwell hardness of the annular shoulder adjacent the insert (col. 7, lines 11-12 and fig. 4 disclose the adapter 100 includes an annular groove/recess 65 which is formed shoulder 102, the adapter 100 is adjacent to the terminal end 66 of the wired drill pipe (WDP) joint 34, which is a shoulder; col. 7, lines 44-46 disclose “ the hardness of the material comprising adapter 100 has a harder Rockwell hardness than the material comprising WDP joint 34” ).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Partouche.  This would have been obvious because the combination reduces the rotational stresses at the joints related to drill string operation.
Regarding Claim 15, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the loadable annular adapters mounted on the drill pipe each comprise a hardened annular groove comprising a wall surface Rockwell hardness greater than the Rockwell hardness of the annular adapter adjacent to the annular groove.
Partouche discloses: wherein the loadable annular adapters mounted on the drill pipe each comprise a hardened annular groove comprising a wall surface Rockwell hardness greater than the Rockwell hardness of the annular adapter adjacent to the annular groove. (col. 7, lines 11-12 and fig. 4 disclose the adapter 100 includes an annular groove/recess 65 which is formed shoulder 102, the adapter 100 is adjacent to the terminal end 66 of the wired drill pipe (WDP) joint 34, which is a shoulder; col. 7, lines 44-46 disclose “ the hardness of the material comprising adapter 100 has a harder Rockwell hardness than the material comprising WDP joint 34” ).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Partouche.  This would have been obvious because the combination reduces the rotational stresses at the joints related to drill string operation.
Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wall, and further view of Imaoka et al., (US 11033958 B2) herein referred to as “Imaoka.”
Regarding Claim 4, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the powder composition comprises one or more of oxygen and transition metals on the Periodic Table or a combination thereof.
Imaoka discloses: wherein the powder composition comprises one or more of oxygen and transition metals on the Periodic Table or a combination thereof (Abstract discloses a magnetic material powder consisting of Fe and Mn; col. 8, lines 54-60 disclose that “the expression “including an Fe component and a Mn component” means that the magnetic material of the present invention always contains Fe and Mn as components, and optionally the Mn may be substituted with a certain amount of other atoms (specifically, one or more of Zr, Hf, Mn, V, Nb, Ta, Cr, Mo, W, Ni, Co, Cu, Zn, and Si). Further, oxygen (O component) may be contained”).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Imaoka.  This would have been obvious because the combination further reduces the signal losses and optimizes performance of the signal transfer from the downhole tools to the surface.
Regarding Claim 6, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the powder composition comprising iron and manganese particles has an average particle diameter of between 350 µm and 1250 µm.
Imaoka discloses: wherein the powder composition comprising iron and manganese particles has an average particle diameter of between 350 µm and 1250 µm (col. 6, lines 17-21 disclose an average particle diameter range between 10nm (i.e. .01µm) and 5mm (i.e. 5000 µm); 350-1250 µm is within the given range; one of ordinary skill in the art is capable of determining a range within the given range as required; see MPEP §2143-E (Obvious to try)).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Imaoka.  This would have been obvious because the combination further reduces the signal losses and optimizes performance of the signal transfer from the downhole tools to the surface.
Regarding Claim 7, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the powder composition comprising iron and manganese particles has an average particle diameter of between 600 nm and 900 nm.
Imaoka discloses: wherein the powder composition comprising iron and manganese particles has an average particle diameter of between 600 nm and 900 nm (col. 6, lines 17-21 disclose an average particle diameter range between 10nm (i.e. .01µm) and 5mm (i.e. 5,000,000 nm); 600-900 nm is within the given range; one of ordinary skill in the art is capable of determining a range within the given range as required; see MPEP §2143-E (Obvious to try)).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Imaoka.  This would have been obvious because the combination further reduces the signal losses and optimizes performance of the signal transfer from the downhole tools to the surface.
Regarding Claim 8, Hall and Wall disclose The inductively coupled drill pipe of claim 1 as discussed above.  Hall and Wall are silent on wherein the average iron and manganese particle distribution within the powder composition is about between 8:2 and 2:8, respectively..
Imaoka discloses: wherein the average iron and manganese particle distribution within the powder composition is about between 8:2 and 2:8, respectively (col. 9, lines 39-46 disclose that the Fe and Mn content will be referred to in atom%; col. 9, line 49 discloses “the Mn content is more preferably 20 atom% or less; therefore Fe content is preferably 80 atom%).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Hall and Wall with Imaoka.  This would have been obvious because the combination further reduces the signal losses and optimizes performance of the signal transfer from the downhole tools to the surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863